Order entered June 30, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00544-CV

STEVEN B. AUBREY, BENEFICIARY OF THE AUBREY FAMILY TRUST CREATED
    UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellant

                                              V.

    BETSY S. AUBREY, TRUSTEE OF THE AUBREY FAMILY TRUST CREATED
      UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-11685

                                          ORDER
       We GRANT appellee’s June 28, 2016 motion to substitute counsel. We DIRECT the

Clerk of this Court to substitute Michael Tobolowsky with the law firm of Malouf & Nockels

LLP as counsel for appellee in the place of Ira Tobolowsky.


                                                     /s/      CRAIG STODDART
                                                              JUSTICE